Citation Nr: 0030386	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  99-17 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to restoration of a 30 percent disability rating 
for residuals of a gunshot wound to the right shoulder, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active duty service from May 1979 to July 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in November 1998 and 
May 1999 by the Chicago, Illinois, Regional Office (RO) of 
the Department of Veterans Affairs (VA).


REMAND

By rating decision in November 1998, the RO determined that a 
June 1997 rating decision, which established service 
connection for the veteran's right shoulder disability and 
assigned the initial 30 percent disability evaluation (based 
on a finding that the right hand was the veteran's dominant 
or major side), was (in part) clearly and unmistakably 
erroneous.  Viewed broadly, the Board finds that, in a 
statement received in June 1999, the veteran effectively 
expressed disagreement with the November 1998 RO decision's 
determination that the June 1997 rating decision was clearly 
and unmistakably erroneous.   While the July 1999 statement 
of the case advised the veteran of various regulations and 
rating criteria, including the definition of a dominant hand, 
it did not advise the veteran of the law or regulations 
pertaining to revision of a rating decision determination on 
the basis of clear and unmistakable error.  Therefore, 
issuance of a statement of the case is necessary with regard 
to the issue of whether the June 1997 rating decision was 
clearly and unmistakably erroneous.  38 C.F.R. § 19.26 
(2000); Manlincon v. West, 12 Vet. App. 238 (1999).

In light of the foregoing, and because the Board finds that 
the issue of whether the June 1997 decision determination 
that the veteran was right hand dominant (and, therefore, the 
initial assignment of a 30 percent rating) was clearly and 
unmistakably erroneous, the Board will defer review of the 
issue of entitlement to restoration of a 30 percent 
disability rating for residuals of a gunshot wound to the 
right shoulder at this time.

Accordingly, this case is REMANDED for the following:

1.  Any VA medical records which are not 
already of record should be associated 
with the claims file.

2.  The RO should take appropriate 
action, including issuance of a statement 
of the case, on the appeal initiated by 
the veteran from the November 1998 rating 
decision on the issue of whether the June 
1997 rating decision was clearly and 
unmistakably erroneous.  The veteran and 
his representative should be clearly 
advised of the need to file a timely 
substantive appeal if the veteran wishes 
to complete an appeal from that 
determination.

3.  As for the issue of entitlement to 
restoration of a 30 percent disability 
rating for residuals of a gunshot wound 
to the right shoulder, the RO should hold 
the issue for transfer to the Board until 
the veteran exercises his appellate 
rights (as described in paragraph 2) or 
more than 60 days passes from the 
issuance of the statement of the case.

The purpose of this REMAND is to obtain additional 
development and comply with the holding of the Court in 
Manlincon v. West, 12 Vet. App. 238 (1999).  The appellant 
has the right to submit additional evidence and argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


		
	JEFFREY D. PARKER
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 2 -


